Citation Nr: 1032309	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-15 917	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II, blurry vision, both eyes, and 
nonproliferative diabetic retinopathy, right eye.

2.  Entitlement to an initial compensable rating for diabetic 
neuropathy.

3.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for atypical chest pain, 
claimed as a heart condition secondary to diabetes mellitus, type 
II.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions of the Department of Veterans 
Affairs (VA).  

In September 2007, the Regional Office (RO) in Louisville, 
Kentucky granted service connection for diabetes mellitus and 
assigned a 20 percent disability rating, effective January 31, 
2007.  A claim for service connection for erectile dysfunction 
was denied.  

In January 2008, the RO in Huntington, West Virginia granted 
service connection for diabetic neuropathy and assigned a 0 
percent (noncompensable) rating, effective June 26, 2007.  Claims 
for service connection for atypical chest pain and hypertension 
were denied.


FINDING OF FACT

In July 2010, the Board was notified by the VA Regional Office in 
Louisville, Kentucky that the Veteran died in February 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


